Case 1:17-cv-Ol789-DLC Document 356 Filed 04/10/19 Page 1 of 4

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
______________________________________ X
SECURITIES AND EXCHANGE COMMISSION, ' l?Cvl?Bg (DLC)

ORDER

 

Plaintiff,
_V_

LEK sECURITIEs CoRPoRATioN, sAMUEL _ WM_MMM h l

LEI<, vALI MANAGEMENT PARTNERS a/b/a j U§§§_;\;_jg;j},§§;?~§"`""“`““‘“'“m“~

AVALON FA, LTD., NATHAN FAYYER, ana ' ;HHW.,.. .

SERGEY PUSTE;LNIK a/k/a ssRGE ,

PUSTELNH<, 'f"‘€‘¢,#€*eit?*'°’»?_.-E'.§Y §;`1’_'§; 333 §
'a

Defendants. : j?_d§“?;§£? qéi§:;§::-

______________________________________ X

 

 

 

 

    

~.\ lwe

DENISE COTE, District Judge:

On November 19, 2018, defendants Lek Securities Corporation
and Samuel Lek (the “Lek Defendants”) filed a motion to exclude
or limit the testimony of two summary witnesses offered by the
Securities and Exchange Commission (“SEC”). An Order dated
November 20 stayed briefing on that motion pending resolution of
the Lek Defendants’ August 24 motion for summary judgment.

An Opinion and Order dated March 28, 2019 denied the Lek
Defendants’ motion for summary judgment. Three Opinions and
Orders dated March l4, March 2l, and April 8, 2019 resolved the
parties’ motions to exclude expert testimony pursuant to Daubert

V. Merrell Dow Pharm., Inc., 509 U.S. 5?9 (1993). An Order

 

dated March 29 scheduled briefing on the Lek Securities’ motion
for partial reconsideration of the March 14 Opinion.

lt is hereby

 

 

Case 1:17-cv-Ol789-DLC Document 356 Filed 04/10/19 Page 2 of 4

ORDERED that the parties are instructed to contact the
chambers of Magistrate Judge Gorenstein prior to April 12, 2019
in order to pursue settlement discussions under his supervision.

IT IS FURTHER ORDERED that the SEC shall respond to the Lek
Defendants' November 19 motion by May 3, 2019. The Lek
Defendants' reply, if any, shall be filed by May 10. At the
time any reply is filed, the moving party shall supply Chambers
with two (2) courtesy copies of all motion papers by mailing or
delivering them to the United States Courthouse, 500 Pearl
Street, New York, New York.

IT lS FURTHER ORDERED that the Joint Pretrial Order must be
filed by July 12, 2019. As described in greater detail in this
Court’s Individual Practices in Civil Cases, the following
documents must be filed with the Pretrial Order: Voir Dire,
Reguests to Charge and a Memorandum of Law addressing all
questions of law expected to arise at trial. Any responsive
papens are due one week thereafter. Counsel will provide the
Court with two (2) courtesy copies of all pretrial documents at
the time of filing.

IT IS FURTHER ORDERED that this case is placed on the July
22, 2019 trial ready calendar. Counsel must be ready to proceed
on 24 hours notice. Counsel may contact the Deputy Clerk,

Gloria Rojas, to learn where your case stands on the calendar.

 

 

 

Case 1:17-cv-Ol789-DLC Document 356 Filed 04/10/19 Page 3 of 4

IT IS FURTHER ORDERED that the following procedures shall
govern the conduct of the trial.
l. All exhibits must be pre~marked.

2. At the start of the trial each party will present the
Court with the following documents:

(a) Three copies of a complete exhibit list.

(b) A set of pre-marked exhibits assembled sequentially
i) in a iooseleaf binder, or ii) in separate manila
folders labelled with the exhibit numbers and placed
in a suitable container or box for ready reference.

(c) The exhibits should include copies of the sections
of any depositions that are intended to be offered
into evidence, expert reports, and any charts or
summaries of evidence.

3. Counsel should be available every day at 9:00 a.m.
(except for the first day of trial) in order to discuss
with the Court any legal or evidentiary issues expected
to arise during the day.

4. Testimony will generally be taken between 9:30 and 5:00
from Monday through Thursday. There will be a mid~
morning, a mid-afternoon and a lunch break from 12:45
p.m. to 2 p.m.

5. There should be no sidebars during jury trials. Counsel
are expected to anticipate any problems that might
require a ruling from the Court and to raise those issues
with the Court in advance of the time that the jury will
be hearing the evidence.

6. lf counsel intend to distribute copies of documentary
exhibits to the jury, make a separate copy for each
juror.

 

 

Case 1:17-cv-Ol789-DLC Document 356 Filed 04/10/19 Page 4 of 4

7. Counsel should make certain that they have custody of all
original exhibits. The Court does not retain them and
the Clerk is not responsible for them.

Dated: New York, New York
April 9, 2019

///M jt

SENisE coTE
United States District Judge

 

